


Exhibit 10.1




SEPARATION AGREEMENT AND GENERAL RELEASE
FOR THE 2009 DELTA AIR LINES, INC. OFFICER AND DIRECTOR SEVERANCE PLAN AS
AMENDED AND RESTATED AS OF JANUARY 2, 2009,
AND AS FURTHER AMENDED ON FEBRUARY 4, 2010




1.    Agreement. I, Samuel H. Halter, Jr. the undersigned and the individual
named on the signature page hereto, wish to accept the benefits being offered by
Delta Air Lines, Inc. ("Delta") under the 2009 Delta Air Lines, Inc. Officer and
Director Severance Plan, as amended and restated as of January 2, 2009, and as
further amended on February 4, 2010, (the "Plan") as well as the benefits
described in Section 2 of this Separation Agreement and General Release
("Agreement"). In agreeing to participate in the Plan and to receive the
benefits described in Section 2 of this Agreement, I acknowledge I have
carefully reviewed the provisions of the Plan and the Agreement and believe both
are in my best interest. I acknowledge entering into this Agreement voluntarily
and without coercion. I understand that capitalized terms that are not otherwise
defined in this Agreement have the meanings ascribed to them under the Plan. I
further acknowledge and agree that I have resigned or shall resign from
employment with Delta effective April 1, 2012, and my last day of employment
with Delta was or shall be March 31, 2012. I also agree that I have resigned or
shall resign from any positions that I may hold with Delta and with any Delta
subsidiary or affiliate effective as of March 1, 2012.


2.    Severance Benefits. In exchange for voluntarily executing and returning
this Agreement to Delta, and satisfying all eligibility criteria set forth in
the Plan and this Agreement, Delta will provide me with the benefits as
described in the Plan. In addition, because the combination of my age and
service exceeds 55, Delta will also provide me with the following retirement
benefits as they exist from time to time: (a) at my expense, access to retiree
medical benefits; (b) retiree basic life insurance; (c) retiree flight travel
benefits; and (d) payment of accrued vacation. All benefits payable pursuant to
the preceding sentence shall be subject to any required withholding and payment
of all applicable federal, state and local taxes. In addition, Delta and I
agreed that for a period of six calendar months beginning April 1, 2012, I will
provide consulting services to Delta's President or CFO, or other Delta
personnel as the President or CFO may designate. These consulting services will
be provided with respect to any matter within my area of expertise or knowledge
as developed during my employment with Delta. During this six-month period, I
agree to be reasonably available for the performance of consulting services at
mutually agreeable times and places. I understand that the performance of these
consulting services is in addition to any Cooperation obligation described in
Section 7. In consideration for the performance of such consulting services,
Delta will pay me a fee of four hundred thousand dollars ($400,000) (“Consulting
Fee”). This Consulting Fee is a one-time payment that will be made within thirty
days after this Agreement takes effect as provided in Subsection 5(h) and will
be in addition to any payments otherwise due me under the Plan. I understand and
agree that the Consulting Fee and any payments under the Plan will not be
considered as earnings under any benefit plan or program sponsored by Delta. I
further understand that any benefits and payments made under the Plan and this
Agreement will be subject to the required withholding and payment of all
applicable federal, state and local taxes. I acknowledge and agree that Delta
will have no obligation to provide me with any benefits in connection with my
employment relationship with Delta, the termination of that relationship, or the
consulting services, except as described in the Plan and this Agreement




--------------------------------------------------------------------------------




other than retirement and equity-based benefits in accordance with the
respective terms of any retirement and equity-based benefits plan in which I
participated during my employment with Delta and certain vested travel benefits.


3.    General Waiver and Release. In exchange for the benefits that Delta is
providing under this Agreement and the Plan, I hereby agree as follows:


a.    Except for the rights and obligations provided by or arising under this
Agreement, the Plan, the Delta Retirement Plan, the Delta Family-Care Savings
Plan, any other broad based benefit plan sponsored by Delta, the Delta Air
Lines, Inc. 2007 Performance Compensation Plan (or any successor), Delta's
vacation and Paid Personal Time policies regarding the eligibility of departing
employees to receive payment for unused, earned vacation or Paid Personal Time,
or any right I may have to indemnification by Delta, I hereby release, acquit,
withdraw, retract and forever discharge any and all claims, causes of action,
costs, or expenses, known or unknown, fixed or contingent, which I now have or
may have hereafter, directly or indirectly, personally or in a representative
capacity, against Delta, including all of its current and former subsidiaries,
affiliates, predecessors, and successors, and their subsidiaries, affiliates,
predecessors, and successors and all of each entity's respective current and
former administrators, fiduciaries, parents, subsidiaries, plans, affiliates,
members of the Boards of Directors, officers, directors, shareholders,
representatives, agents, employees, plan administrators, and all other persons
acting through or in connection with Delta, or its current and former
subsidiaries, affiliates, predecessors, and successors, and their subsidiaries,
affiliates, predecessors, and successors (each a "Released Party") by reason of
any matter, conduct, claim, event, act, omission, cause or thing whatsoever,
from the beginning of time to, and including, the date of execution of this
Agreement, arising out of, related to, or in connection with my employment with
and separation from Delta, its subsidiaries, or affiliates. This general release
includes, but is not limited to, all claims, manner of actions, and causes of
action, known or unknown, fixed or contingent, which arise under Title VII of
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act of 1967, as amended; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973, as amended; the Worker Adjustment and Retraining
Notification Act; 42 U.S.C. §§ 1981 through 1988; the Employee Retirement Income
Security Act of 1974, as amended; the Fair Credit Reporting Act; Executive Order
11246, as amended; the Equal Pay Act of 1963, as amended; any federal, state, or
local statute, ordinance, or regulation providing protection for employees who
report suspected violations of law or regulation; any other federal, state or
local statute, ordinance, or regulation respecting discriminatory hiring or
employment practices or civil rights laws based on protected class status or
respecting any other employment practices requirements or protections (except
for wage or leave benefits that may not be waived); common law claims of
intentional or negligent infliction of emotional distress, defamation, negligent
hiring, breach of contract, breach of the covenant of good faith and fair
dealing, promissory estoppel, negligence, or wrongful termination of employment;
and all other claims of any type or nature, including any claim in contract or
tort, any claim for equitable relief or money damages (including compensatory
and punitive damages), any claim for attorneys' fees, and any claim for costs
associated with any such alleged claim. I understand and intend that this
General Release shall discharge all claims against the Released Parties to the
extent permitted by law, but shall not discharge claims arising out of any
events which may occur after the date of execution of this Agreement.


b.    I acknowledge, agree and hereby stipulate to the following: (i) during my
employment with Delta, I was allowed to take all leave and afforded all other
rights to which I was entitled under the Family and Medical Leave Act (“FMLA”),
the Uniformed Services Employment




--------------------------------------------------------------------------------




and Reemployment Rights Act (“USERRA”), or any other applicable federal, state,
or local law providing for an employee's leave of absence for medical, family,
civic, child-care, parental, military service, court, or volunteer related
reasons (“Leave Law”); and (ii) Delta has not in any way interfered with,
restrained, or denied my exercise of (or attempt to exercise) any right under
the FMLA, the USERRA, or any other applicable federal, state, or local Leave
Law, nor terminated or otherwise discriminated against me for exercising (or
attempting to exercise) any such rights.


c.    Except as specifically provided in this Agreement, I acknowledge, agree
and hereby stipulate to the following: (i) in connection with my employment with
Delta and subsequent separation from employment, I have been paid all wages,
commissions, compensation, accrued time-off, benefits, and other amounts that I
am or was owed under the Fair Labor Standards Act (“FLSA”), or any other
applicable federal, state, or local law or regulation providing for the payment
of wages, commissions, compensation, meal periods, rest periods, benefits,
accrued time-off, and time-of-payment (“Wage Law”); and (ii) I am not owed any
back-pay, damages, penalties, or any other amounts due under the FLSA, or any
other applicable federal, state, or local Wage Law.


d.    I understand that this General Release shall discharge all claims against
the Released Parties to the extent permitted by law, but shall not prohibit me
from filing a charge or claim with any local, state, or federal administrative
agency or from cooperating in any investigation conducted by any local, state,
or federal administrative agency to the extent that filing such charge or claim
or such cooperation cannot be waived by me as a matter of law. Nevertheless, I
understand and agree that through this General Release I waive all claims and
rights to monetary or other recovery for any legal claims against Released
Parties to the fullest extent permitted by law.


e.    Except as necessary to enforce the terms of this Agreement and subject to
Subsection d. of this Section, I agree that neither I, nor anyone acting on my
behalf, will sue any Released Party based on any claim released under this
Agreement. In the event that I sue, or anyone acting on my behalf sues, any
Released Party based on any claim released under this Agreement, I will hold
each Released Party harmless from any claim asserted in such lawsuit, as well as
all costs and expenses, including attorneys' fees, arising from the defense of
such claim, and will accept no payment or other benefit as a result of such
lawsuit or any settlement thereof.


f.    I execute this Agreement with full knowledge and understanding that there
may be issues, actions, claims, and matters that are not now known by me and
that any payment or benefits conferred in consideration of this Agreement are
accepted as final. I execute this Agreement understanding and acknowledging the
significance and consequences of waiving such unknown issues, actions, claims,
and matters. Thus, for the purpose of implementing a full and complete release
and discharge of the Released Parties, I hereby expressly acknowledge that the
General Release set forth in Subsection a. of this Section is intended to and
does include and discharge, without limitation, all issues, actions, claims, and
matters that I do not know about, or suspect to exist, at the date of the
execution of this Agreement and that this Agreement contemplates the
extinguishment of all such issues, actions, claims, and matters.


g.    I represent and agree that I am not aware of any acts committed by the
Released Parties that violate any federal, state, or local statute, ordinance,
regulation, or any other applicable law.


4.    No Admissions. This Agreement is not to be construed in any way as an
admission by any of the Released Parties that they have violated any federal,
state, or local statute, ordinance,




--------------------------------------------------------------------------------




or regulation, or violated any Delta policy.


5.    Waiver of Age Discrimination Claims. I understand that there may be
numerous, valuable rights under federal, state, and local law, including rights
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §
621, et seq. (“ADEA”), which I am waiving by executing this Agreement. In
connection with this and regardless of ADEA coverage, I hereby certify that:


a.    This Agreement and the Plan are written in a manner that is understandable
to me.


b.    I am receiving valuable consideration under the Plan and this Agreement to
which I would not otherwise be entitled.


c.    The payments and other consideration set forth in this Agreement and the
Plan constitute full, fair, and adequate consideration for the affirmations,
waivers, releases, discharges, and other agreements made by me in this
Agreement.


d.    I have been advised in writing to consult with an attorney prior to
executing this Agreement.


e.    I understand that this Agreement is a general release of Delta and the
other Released Parties from any past or existing claim or potential claim, known
or unknown, including any claim or potential claim relating to my employment
relationship with Delta, and termination of that relationship.


f.    I have been given a period of forty-five (45) days in which to review this
Agreement and to consult with an attorney, accountant, tax advisor, spouse, or
any other person. I have either used this full forty-five (45) day period to
consider this Agreement, or have voluntarily chosen to execute this Agreement
before the end of that period.


g.    I acknowledge and agree that I have been provided a copy of the Plan,
which includes a description of benefits provided under the Plan and the group
of individuals covered by the Plan. In addition, the Plan and this Agreement
contain information as to eligibility requirements along with applicable time
limits for receipt of benefits under the Plan.


h.    I understand I have seven (7) calendar days after signing to revoke this
Agreement (the “Revocation Period”). To revoke this Agreement, I must notify
Delta of the intent to revoke through a signed statement delivered to Robert L.
Kight, Vice President - Global HR Services & Labor, ATG Department 948, 1030
Delta Blvd., Atlanta, Georgia 30354-6001, or to such other person and address as
Delta may designate in writing, on or before the last day of the Revocation
Period. I acknowledge that this Agreement will not take effect until the day
after the Revocation Period has expired, provided that I have not exercised my
revocation right. If I revoke this Agreement, it shall immediately be void and
of no further force or effect and I will not receive the Severance Benefits
referred to in this Agreement; otherwise, this Agreement will be fully effective
and enforceable as of the day after the Revocation Period.


i.    I have not been coerced in any way to execute this Agreement.






--------------------------------------------------------------------------------




6.    Return of Property. I agree that all property belonging to Delta,
including records, files, memoranda, reports, personnel information (including
corporate records, benefit files, training records, customer lists, operating
procedure manuals, safety manuals, financial statements, price lists and the
like), relating to the business of Delta, which I have come in contact with in
the course of my employment (hereinafter "Delta's Materials") shall, as between
the parties hereto, remain the sole property of Delta. I hereby warrant that I
have returned all originals and copies of Delta's Materials to Delta.


7.    Cooperation. I agree that I shall, to the extent requested in writing and
reasonable under the circumstances, cooperate with and serve in any capacity
requested by Delta in any pending or future litigation in which Delta has an
interest, and regarding which I, by virtue of my employment with Delta, have
knowledge or information relevant to the litigation. Delta shall reimburse me
for reasonable and necessary out-of-pocket expenses that I incur in connection
with such cooperation.


8.    Trade Secrets. I hereby acknowledge that during the term of my employment
with Delta, I had access to and acquired knowledge of secret, confidential and
proprietary information regarding Delta and its business that fits within the
definition of “trade secrets” under the law of the State of Georgia, including,
without limitation, information regarding Delta's present and future operations,
its financial operations, marketing plans and strategies, alliance agreements
and relationships, its compensation and incentive programs for employees, and
the business methods used by Delta and its employees, and other information
which derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy
(each, a “Trade Secret”). I hereby agree that, for so long as such information
remains a Trade Secret as defined by Georgia law, I will hold in a fiduciary
capacity for the benefit of Delta and shall not directly or indirectly make use
of, on my own behalf or on behalf of others, any Trade Secret, or transmit,
reveal or disclose any Trade Secret to any person, concern or entity. Nothing in
this Agreement is intended, or shall be construed, to limit the protections of
any applicable law protecting trade secrets.


9.    Confidential or Proprietary Information. I further agree that I will hold
in a fiduciary capacity for the benefit of Delta and its current and former
predecessors, successors, subsidiaries, and affiliates, and, during the two-year
period beginning on the date I sign this Agreement (the “Effective Date”), shall
not directly or indirectly use or disclose, any Confidential or Proprietary
Information, as defined hereinafter, that I may have acquired (whether or not
developed or compiled by me and whether or not I was authorized to have access
to such Confidential or Proprietary Information) during the term of, in the
course of, or as a result of my employment by Delta. Subject to the provisions
set forth below, the term “Confidential or Proprietary Information” as used in
this Agreement means the following secret, confidential and proprietary
information of Delta not otherwise included in the definition of Trade Secret:
all financial plans and strategies; all strategies and plans related to airline
operations; all strategies, plans, and agreements related to real estate
acquisitions, dispositions, and sales; all plans for outsourcing, in-sourcing,
and third party contract work; all marketing, alliance, and sales plans and
strategies; all pricing information; all advertising and product development
plans and strategies; all business development plans and strategies; all
compensation and incentive programs for employees; all alliance and joint
venture agreements, plans and processes; all plans, strategies, and agreements
related to acquisitions, dispositions, and sales of non-real estate assets; all
third party provider agreements, relationships, and strategies; all business
methods and processes used by Delta and its employees; all personally
identifiable information regarding Delta employees, contractors and applicants;
and all lists of actual or potential




--------------------------------------------------------------------------------




customers, suppliers, or buyers maintained by Delta. The term “Confidential and
Proprietary Information” does not include information that has become generally
available to the public by the act of one who has the right to disclose such
information. Nothing in this Agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting confidential or
proprietary information.


10.    Employee Non-Solicitation Agreement. During the one-year period following
the Effective Date, I will not directly or indirectly (on my own behalf or on
behalf of any other person, company, partnership, corporation or other entity),
employ or solicit for employment any individual who is a management or
professional employee of Delta or its affiliates, for employment with any entity
or person other than Delta or its affiliates, or encourage or induce any such
person to terminate their employment with Delta or its affiliates. The
restrictions set forth in this Section shall be limited to those Company
management or professional employees who: (i) were employed by Delta or its
affiliates during my employment in a management or professional job with Delta;
and (ii) with whom I had material professional contact during my employment with
Delta.


11.    Confidentiality of Agreement. Subject to the provisions of Section 3.d.
above, I agree that the nature, terms, conditions, and substance of this
Agreement are strictly confidential and shall be kept confidential by me and all
of my attorneys and family members and shall not be disclosed at any time to any
other person or entity whomsoever without the prior written consent of Delta,
except as to the settlement amounts which may be disclosed solely: (a) as
necessary in the course of preparing and filing appropriate tax returns or
dealing with federal or state taxing authorities; and (b) in the performance of
personal or business financial planning. In addition, any term hereof may be
disclosed during any lawsuit or other proceeding brought to enforce the terms of
this Agreement or as required pursuant to a valid subpoena or court or
administrative order. I agree that upon the receipt of a valid subpoena or court
or administrative order for information contained in or regarding the nature,
terms, conditions, or substance of this Agreement, I shall, within five (5)
days, notify Delta in writing of such request and shall give Delta the
opportunity to object to the disclosure of such information before responding to
any such request.


12.    Non-Competition Agreement. I acknowledge that Delta competes in a
worldwide passenger air travel market, and Delta's business plan is increasingly
international in scope. I also acknowledge that although Delta's business plan
focuses on international air travel as a critical component, Delta will continue
to provide primarily domestic air travel service. I acknowledge that the
airlines listed below are particular competitors to Delta in the domestic or
international market, and employment or consulting with any of the listed
carriers would create more harm to Delta than relative to my possible employment
or consulting with other air passenger carriers or air cargo carriers. I agree
that the restrictions placed on me under this paragraph will not prevent me from
earning a livelihood, given the large number of worldwide and domestic passenger
and cargo air carriers not included in the list below. During the one-year
period following the Effective Date, without the prior written consent of the
Executive Vice President HR and Labor, I will not on my own behalf or on behalf
of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, provide the same or substantially similar
services, as an employee, consultant, partner, or in any other capacity, to any
of the following entities, which I hereby acknowledge are all competitors of
Delta: AMR Corporation and American Airlines, Inc.; United Continental Holdings,
Inc., Continental Airlines, Inc., UAL Corporation, and United Air Lines, Inc.;
US Airways Group, Inc. and US Airways, Inc.; Southwest Airlines Co., AirTran
Holdings, Inc., and AirTran Airways, Inc.; or JetBlue Airways Corporation
(individually and collectively, the “Competitor”). This restriction shall only
apply to the extent that I may not provide services to the




--------------------------------------------------------------------------------




Competitor: (a) while working within a fifty (50) mile radius of the city limits
of Atlanta, Georgia; or (b) while working out of or within a fifty (50) mile
radius of the corporate headquarters or a major hub operation of the Competitor.


13.    No Statements. Subject to the provisions of Subsection 3.d., I agree that
I will not make any oral or written statement to the news media, in any public
forum, or to any business competitive with Delta, its subsidiaries, or
affiliates, concerning any actions or inactions by Delta, NW Corporation, or
Northwest, or any of their present or former subsidiaries or affiliates or any
of their present or former officers, directors or employees (the “Delta
Parties”), relative to the Delta Parties' compliance with any state, federal or
local law or rule. Subject to the provisions of Section 3.d., I also agree that
I will not make any oral or written statement or take any other action which
disparages or criticizes the Delta Parties, including, but not limited to any
such statement which damages the Delta Parties' good reputation or impairs their
normal operations or activities. Subject to the provisions of Section 3.d., I
further agree that I will not initiate or solicit claims against the Delta
Parties or otherwise directly or indirectly encourage or support any claim that
has been or in the future is asserted by a third party against the Delta Parties
arising out of, related to, or in connection with any matter arising on or
before the date of the Agreement.


14.    Arbitration. I hereby agree that except as expressly set forth below, all
disputes and any claims arising out of or under or relating to this Agreement,
including without limitation any dispute or controversy as to the validity,
interpretation, construction, application, performance, breach or enforcement of
this Agreement or any of its terms, shall be submitted for, and settled by,
mandatory, final and binding arbitration in accordance with the Commercial
Arbitration Rules then prevailing of the American Arbitration Association.
Unless an alternative locale is otherwise agreed to in writing by the parties to
this Agreement, the arbitration shall be conducted in the City of Wilmington,
Delaware. The arbitrator will apply Delaware law to the merits of any dispute or
claim, without reference to rules of conflict of law. Any award rendered by the
arbitrator shall provide the full remedies available to the parties under the
applicable law and shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors and assigns and judgment may
be entered thereon in any court having jurisdiction. I hereby consent to the
personal jurisdiction of the state and federal courts located in the State of
Delaware for any action or proceeding arising from or relating to any
arbitration under this Agreement. The prevailing party in any such arbitration
shall be entitled to an award by the arbitrator of all reasonable attorneys'
fees and expenses incurred in connection with the arbitration. However, Delta
will pay all fees associated with the American Arbitration Association and the
arbitrator. All parties must initial here for this Arbitration Section to be
effective:


/s/ SHH Samuel H. Halter, Jr.


/s/ RLK Robert L. Kight, Vice President - Global HR Services & Labor
     Delta Air Lines, Inc.


15.    Injunctive Relief in Aid of Arbitration; Forum Selection. I hereby
acknowledge and agree that the provisions contained in Sections 8 through 13 of
this Agreement are reasonably necessary to protect the legitimate business
interests of Delta, and that any breach of any of these provisions will result
in immediate and irreparable injury to Delta for which monetary damages will not
be an adequate remedy. I further acknowledge that if any such provision is
breached or threatened to be breached, Delta will be entitled to seek a
temporary restraining order, preliminary injunction or other equitable relief in
aid of arbitration in any court of competent jurisdiction without




--------------------------------------------------------------------------------




the necessity of posting a bond, restraining me from continuing to commit any
violation of the covenants, and I hereby irrevocably consent to the jurisdiction
of the state and federal courts of the State of Delaware, with venue in
Wilmington, which shall have jurisdiction to hear and determine any claim for a
temporary restraining order, preliminary injunction or other equitable relief
brought against me by Delta in aid of arbitration.


16.    Consequences of Breach. Furthermore, I acknowledge that, in partial
consideration for the payments and benefits described in the Plan and this
Agreement, Delta is requiring that I agree to and comply with the terms of
Sections 8 through 13 and I hereby agree that without limiting any of the
foregoing, should I violate any of the terms of Sections 8 through 13 hereof, I:
(a) will not be entitled to and shall not receive any benefits under the Plan
and this Agreement; and (b) shall repay to Delta all cash compensation I have
received under this Agreement.


17.    Tolling. I further agree that in the event the enforceability of any of
the restrictions as set forth in Sections 9, 10, and 12 of this Agreement are
challenged and I am not preliminarily or otherwise enjoined from breaching such
restriction(s) pending a final determination of the issues, then, if an
arbitrator finds that the challenged restriction(s) is enforceable, the time
period set forth in such Section(s) shall be deemed tolled upon the filing of
the arbitration or action seeking injunctive or other equitable relief in aid of
arbitration, whichever is first in time, until the dispute is finally resolved
and all periods of appeal have expired.


18.    Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws of that State.


19.    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF DELTA OR ME, OR ANY EXERCISE BY DELTA OR ME OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.


20.    Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such holding shall not affect any other provisions
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.


21.    Successors. This Agreement shall be binding upon, and inure to the
benefit of me, Delta, and each of our heirs, administrators, representatives
executors and assigns. This Agreement shall be binding upon, and inure to the
benefit of Delta and its successors, and past, current and future fiduciaries,
directors, shareholders, administrators, subsidiaries, agents, employees and




--------------------------------------------------------------------------------




assigns.


22.    Headings and Captions. The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.


23.    Entire Agreement. This Agreement sets forth the entire Agreement between
Delta and me and supersedes any other written or oral agreement. No
representations, statements, or inducements have been made to me concerning this
Agreement other than the representations and statements contained and
memorialized in this Agreement.


IN WITNESS WHEREOF, Delta has executed this Agreement on the 29th day of March,
2012, and Samuel H. Halter, Jr. has executed this Agreement on the date
indicated below.




/s/ Samuel H. Halter, Jr.                    
Samuel H. Halter. Jr.


Date:     March 29, 2012                    




/s/ Robert L. Kight                    
Robert L. Kight
Vice President - Global HR Services & Labor
Delta Air Lines, Inc.


